internal_revenue_service number release date index number ------------- --------------------------------- ------------------------------------ ---------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b05 plr-145670-11 date date legend distributing --------------------- -------------------------------------------------------------------- controlled -------------------------------------------------------------------- ------------------------------------ state a year date date business a shareholder shareholder shareholder shareholder a ------------- ------- ----------------- --------------------- ------------------------ ------------------ ------------------ ----------------------- -------------- ----------- plr-145670-11 b c d dear ------------ ----------- --------- --------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction defined below the information provided in that request and in later correspondence is summarized below summary of facts distributing is a closely-held state a corporation that was incorporated in year and elected to be treated as an s_corporation on date distributing is engaged in various businesses through its wholly owned subsidiaries the financial information submitted by distributing indicates that several of its businesses had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the stock of distributing is held by shareholder shareholder shareholder and shareholder in the following percentages respectively a b c and d distributing is a calendar-year accrual-method taxpayer on date a wholly-owned subsidiary of distributing merged with and into controlled with controlled becoming the surviving entity controlled elected to be treated as a qualified_subchapter_s_subsidiary qsub effective date controlled is engaged in business a the financial information submitted by distributing indicates that that business a as conducted by controlled had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing desires to distribute all the stock of controlled as the business activities of controlled are different from the other wholly-owned subsidiaries of distributing and management believes that controlled’s business will be able to operate more efficiently and more effectively without being associated with the remaining businesses operated by distributing proposed transaction for what is represented to be a valid business_purpose distributing has proposed the following transaction the proposed transaction which is to occur in the following order plr-145670-11 distributing will distribute all the shares of controlled stock to distributing’s i shareholders pro_rata on one day controlled will elect and distributing will maintain s_corporation status for ii federal and state tax purposes there are no planned transactions with respect to the stock of either distributing or controlled after the distribution after the distribution the same shareholders will own both distributing and controlled and will have the same relative ownership in each corporation representations distributing has made the following representations with respect to the proposed transaction no part of the controlled stock to be distributed by distributing will be received by a a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of controlled and the b other businesses operated by distributing are representative of each corporation’s present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction controlled and distributing through its c subsidiaries will each continue the active_conduct of its business independently and with its separate employees or the employees of its affiliate d the distribution of the stock of controlled the distribution is carried out for the following corporate business purposes to separate the business of controlled and the retained businesses of distributing in order to enable each business to concentrate the attention of its management and financial resources on its core business and to reduce the potential risk of litigation and the costs including administrative costs imposed on distributing’s retained businesses as a result of the regulatory requirements associated with the mortgage business the distribution is motivated in whole or substantial part by one or more of these corporate business purposes the proposed transaction is not used principally as a device for the distribution e of the earnings_and_profits of distributing controlled or both no intercompany debt will exist between distributing and controlled at the time f of or subsequent to the distribution because all intercompany debt if any will be paid plr-145670-11 prior to the distribution no indebtedness has been or will be cancelled in connection with the proposed transaction g payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in section h a f iii and iv for purposes of sec_355 immediately after the distribution no person i determined after applying sec_355 will hold stock possessing percent of more of the total combined voting power of classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person j determined after applying sec_355 will hold stock possessing percent of more of the total combined voting power of classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution k the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including a predecessor or successor of such corporation neither the business conducted by distributing nor control of an entity conducting l this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part the total adjusted_basis and the total fair_market_value of the assets to be m transferred by distributing to controlled in the deemed formation contribution transaction the contribution will exceed the amount of any liabilities assumed within the meaning of sec_357 by controlled in the contribution the total fair_market_value of the assets of controlled will exceed the amount of n its respective liability immediately after the contribution plr-145670-11 o the liabilities to be assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred the aggregate fair_market_value of the assets transferred to controlled in the p contribution will equal or exceed the aggregate adjusted_basis of such assets q immediately after the proposed transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing controlled and their respective shareholders will pay their own r expenses if any incurred in connection with the proposed transaction s effective on date distributing made an election under sec_1362 to be an s_corporation within the meaning of sec_1361 and distributing has continued to be an s_corporation since date immediately after the distribution controlled will be eligible to elect s_corporation t status pursuant to sec_1362 controlled will elect to be treated as an s_corporation effective immediately after u the distribution none of the persons holding stock or any equity_interest in distributing or v controlled is a nonresident_alien_individual a foreign_corporation or a_trust there is no plan or intention to revoke or otherwise terminate the s_corporation w election of distributing or controlled no property deemed transferred between distributing and controlled has or will x claim investment_credit under sec_46 y distributing and controlled each use the accrual_method of accounting rulings based solely on the information submitted and the representations set forth above we rule as follows on the proposed transaction the distribution of the stock of controlled the distribution will cause a termination of controlled’s election to be a qsub because controlled will cease to be a wholly-owned subsidiary of an s_corporation for federal_income_tax purposes the plr-145670-11 distribution will be treated as if controlled is a new corporation acquiring all of its assets and assuming all of its liabilities in a deemed contribution the contribution from distributing occurring immediately before the distribution and distributing will be deemed to receive the stock of controlled in exchange for the contribution sec_1 b i the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sections a and a no gain_or_loss will be recognized by controlled on the contribution section a the basis of each asset deemed received by controlled in the contribution will be equal to the basis of such asset in the hands of distributing immediately before its transfer sec_362 the holding_period for each asset deemed received by controlled in the contribution will include the period during which such asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution section c no gain_or_loss will be recognized by and no amount will be included in the income of shareholder sec_1 through upon their receipt of controlled stock sec_355 the basis of the distributing stock and the controlled stock in the hands of each of shareholder sec_1 through immediately after the distribution will equal the respective shareholder’s basis in the distributing stock held immediately before the distribution such basis will be allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock received by shareholder sec_1 through in the distribution will include the holding_period of the distributing stock with respect to which it is received provided that the distributing stock is held as a capital_asset in the hands of the respective shareholder on the date of the exchange sec_1223 plr-145670-11 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 the accumulated_adjustments_account of distributing will be allocated between distributing and controlled in a manner similar to the manner in which earnings_and_profits of distributing will be allocated under sec_312 in accordance with sec_1 d distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be able to make a subchapter_s_election under sec_1362 for its first taxable_year provided such election is made effective immediately following the termination of the original qsub election caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled see sec_355 and sec_1_355-2 and iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 furthermore no opinion is expressed as to the validity of any s_corporation_election or qsub election of distributing or controlled procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-145670-11 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _isaac w zimbalist________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
